DETAILED ACTION
This communication is a First Action Final Rejection Office Action in response to the 8/29/2022 submission filed for Application 16/031,042.  
Claims 1-4, 10, 20 have been amended.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments

Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 

The Applicant argues “Hughes discloses a movement measurement device 100 that collects motion data describing a user's movement and that transmits the motion data to a motion monitoring system 120 (See Para. [0030] of Hughes.). Further, Hughes described at Paragraph [0032] that the motion monitoring system 120 may compare features of exercise motions of interest to stored reference models of the exercise. However, Hughes does not disclose or suggest the amended claim 1 features of determining a current POS transaction state among a plurality of ordered POS transaction states for executing a POS function at the POS terminal; analyzing and comparing the received activity data to a stored model depicting a body motion map indicating proper body motions for implementing an action associated with the current POS transaction state at the POS function; determining that the received activity data is indicative of improper POS attendant movements for the current POS transaction state based on the analysis, comparison, and constructed objects and models; and indicating that the received activity data is indicative of improper POS attendant movements for the current POS transaction state.”
 The Examiner respectfully disagrees.  Hughes para. 51 teaches the motion monitoring system 120 trains 280 a machine-learned MOI model for identifying the motion of interest represented in the one or more sensor signals. The MOI model may be a classifier model, such as a random forest, a support vector machine, or a neural network, and can be trained based on the extracted features from the identified MOI. The MOI model can be used to identify instances of a motion of interest of a particular type. For example, a push-up MOI model can be used to identify motions of interest within the one or more sensor signals that represent push-ups. Additionally, the MOI model can be used to describe the features of a motion of interest. In some embodiments, the motion monitoring system 120 trains an existing machine-learned MOI model based on the extracted features to improve the accuracy of the existing MOI model. Therefore, Hughes teaches determining a current state among a plurality of ordered states for executing a function. 
Further, Hughes para. 91 teaches the motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.  Therefore, Hughes teaches analyzing and comparing the received activity data to a stored model depicting a body motion map indicating proper body motions for implementing an action associated with the current state at the function.
Further, Hughes para. 91 teaches the motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary.  Therefore, Hughes teaches determining that the received activity data is indicative of improper movements for the current state based on the analysis, comparison, and constructed objects and models; and indicating that the received activity data is indicative of improper movements for the current state.
Hughes does not teach that this analysis is related to POS transaction and POS activities.  However, Charpentier para. 63  teaches automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  As such, the combination of Hughes and Charpentier disclose the invention recited in claim 1.

The Applicant further argues “Charpentier does not overcome the shortcomings of Hughes. Charpentier teaches an automated assistance manager that captures images of an operator while at and operating a POS terminal. The operator is a cashier, and the manager captures the images as hand movements of the operator within a field of view of the integrated scanner. However, Charpentier does not teach or suggest the amended claim 1 features of determining a current among a plurality of ordered POS transaction states for executing a POS function at the POS terminal; analyzing and comparing the received activity data to a stored model depicting a body motion map indicating proper body motions for implementing an action associated with the current POS transaction state at the POS function; determining that the received activity data is indicative of improper POS attendant movements for the current POS transaction state based on the analysis, comparison, and constructed objects and models; and indicating that the received activity data is indicative of improper POS attendant movements for the current POS transaction state.”
The Examiner respectfully disagrees.  As explain above, the combination of as such, the combination of Hughes and Charpentier disclose the invention recited in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US 2017/0055918 A1 in view of Charpentier US 2017/0032304 A1 in view of Divine US 2018/0247024 A1.

As per Claim 1 Hughes teaches a method comprising: 
at a wearable tracking device configured to be attached to a user: 
detecting and capturing movements of the user as activity data: and  (Hughes para. 8 teaches a motion monitoring system can detect and identify motions of interest in motion data. The motion monitoring system can receive motion data from movement measurement devices. A movement measurement device can be a wearable device worn by a user that can transmit motion data describing the user's movement to the motion monitoring system.)
 transmitting the activity data to an activity tracking module communicatively coupled to monitoring system;  (para. 8 teaches a movement measurement device can be a wearable device worn by a user that can transmit motion data describing the user's movement to the motion monitoring system.) 
at the activity tracking module: 
receiving the activity data from the wearable tracking device;  (Hughes para. 30 teaches the movement measurement device 100 collects motion data describing a user's movement and transmits the motion data to the motion monitoring system 120. The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)
determining a current state among a plurality of ordered states for executing a function:  (Hughes para. 41 teaches The motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing. Para. 51-52teaches the motion monitoring system 120 trains 280 a machine-learned MOI model for identifying the motion of interest represented in the one or more sensor signals. The MOI model may be a classifier model, such as a random forest, a support vector machine, or a neural network, and can be trained based on the extracted features from the identified MOI. The MOI model can be used to identify instances of a motion of interest of a particular type. For example, a push-up MOI model can be used to identify motions of interest within the one or more sensor signals that represent push-ups. Additionally, the MOI model can be used to describe the features of a motion of interest. In some embodiments, the motion monitoring system 120 trains an existing machine-learned MOI model based on the extracted features to improve the accuracy of the existing MOI model. In some embodiments, this step is optional.  The motion monitoring system 120 detects 290 instances of the motion of interest using the MOI model. The motion monitoring system 120 can extract features from the additional motion data and, based on the features, can use the MOI model to identify the motion of interest in the additional motion data. For example, if the motion monitoring system 120 receives motion data that describes a user's performance of push-ups, the motion monitoring system 120 can detect the push-ups in the motion data. Detecting the instances of the motion of interest in the motion data can include identifying portions of the motion data that represent the motion of interest, determining a count of instances of the motion of interest, and determining features of the instances of the motion of interest)  
analyzing and comparing the received activity data to a stored model depicting a body motion map indicating proper body motions for implementing an action associated with the current state at the function:  (para. 91 teaches he motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest. )
determining that the received activity data is indicative of improper movements for the current state based on the analysis, comparison, and constructed objects and models; (Hughes para. 91 teaches the motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary.)
indicating that the received activity data is indicative of improper attendant movements for the current state: and (Hughes para. 91 teaches the motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary.)

Hughes does not teach the module is communicatively coupled to a point-of-sale (POS) terminal within a POS environment and a POS function  However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the module is communicatively coupled to a point-of-sale (POS) terminal within a POS environment and a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).
Hughes does not teach POS transaction state; executing a function at the POS terminal; and attendant movements  However, Charpentier para. 63-75 teach at 210, the automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  According to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  In an embodiment, at 212, the automated assistance manager captures the images over a predefined period of time.  In an embodiment of 212 and at 213, the automated assistance manager detects the images as movement with respect to components of the POS terminal. The components may include: a touchscreen display, a keyboard, a scanner, a printer, a bagging carousel, a card reader, a currency dispenser, a currency acceptor, and the like. In an embodiment of 212 and at 214, the automated assistance manager detects the images as non-movement or no movement during the predefined period of time with respect to components of the POS terminal.  In an embodiment of 212 and at 215, the automated assistance manager detects the images as movement or non-movement with respect to an item that the operator is handling while at the POS terminal.  In an embodiment of 215 and at 216, the automated assistance manager identifies the items as one of: 1) a good being purchased by the operator at the POS terminal, 2) a coupon that the operator is attempting to redeem at the POS terminal during a transaction with the POS terminal, and 3) a check that the operator is attempting to cash during the transaction at the POS terminal.  At 220, the automated assistance manager detects an event raised by the POS terminal. The event is correlated with the images during a same or a substantially same period of time during the transaction at the POS terminal.  In an embodiment, at 221, the automated assistance manager receives the event as a last action taken by the operator at the POS terminal before the images were captured.  In an embodiment, at 222, the automated assistance manager receives the event from a scanner that is integrated into the POS terminal.  In an embodiment, at 223, the automated assistance manager receives the event as a failure of an anticipated action that the operator was expected to take at the POS terminal but has not yet taking such anticipated action.  At 230, the automated assistance manager automatically and electronically communicates to the operator a next step (next action) that is to be taken by the operator at the POS terminal based on evaluation of the images and the event. This was discussed above with reference to the FIG. 1.
[0075] According to an embodiment, at 231, the automated assistance manager processes predefined rules and analytics for evaluating the images and the event in determining the next step that the operator is to take while at the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include POS transaction state; executing a function at the POS terminal; and attendant movements as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).
Hughes does not explicitly disclose constructing three-dimensional objects and models of the environment based on the received activity data:  However, Divine para. 35 teaches depending on the type of overlay data and/or the aspect of the procedure the overlay data associated with, the overlay data can be displayed in a manner such that it appears spatially situated (e.g., in two-dimensional (2D) or three-dimensional (3D) space) relative to an object or part of an object associated with the aspect of the procedure. For example, with reference again to the IV cannulation procedure example, if the system detects incorrect placement of the IV needle relative to the patient's IV site, the system can generate overlay data that indicates the incorrect placement of the IV needle and identifies how to correct the placement of the IV needle relative to the patient's IV site. The AR device can further render the overlay data such that it appears spatially situated relative to a live view of the patient's IV site. By providing such visual auxiliary information regarding healthcare procedure performance in real-time using AR, the disclosed techniques greatly reduce human error by giving the healthcare professional real-time and relevant instructions that guide the healthcare professional with making necessary adjustments during the procedure.  Para. 149 teaches using a VR device (e.g., user device 102), a user can be presented with a 3D space model/visualization of the area that appears to the user as if the user is actually standing in the 3D space model. The auxiliary data regarding the area can be projected onto or otherwise integrated within the 3D space model view of the area. The mechanism via which the overlay data is included in a VR visualization of an area of a healthcare facility can be similar to that used for integrating overlay data on a real view of an area. However, in some implementations, the overlay data provided in a VR experience can be 3D object and interacted with by the user as if it were an object the use can hold, touch, move, etc. In various embodiments, regardless as to whether the user is viewing the auxiliary data using an AR device or a VR device, the auxiliary data can be spatially aligned with respective objects, people, equipment/supplies, etc., that is associated with. For example, auxiliary data concerning how a supply cabinet in a room is under stocked with certain supplies can be overlaid on a direct view of the supply cabinet (e.g., the supply cabinet viewed through a transparent display, such as AR glasses or goggles), or an indirect view of the supply cabinet (e.g., video/image data or 3D model data of the supply cabinet presented on a display).
presenting the constructed three-dimensional objects and models on an overlay representative of the environment. Divine Para. 149 teaches using a VR device (e.g., user device 102), a user can be presented with a 3D space model/visualization of the area that appears to the user as if the user is actually standing in the 3D space model. The auxiliary data regarding the area can be projected onto or otherwise integrated within the 3D space model view of the area. The mechanism via which the overlay data is included in a VR visualization of an area of a healthcare facility can be similar to that used for integrating overlay data on a real view of an area. However, in some implementations, the overlay data provided in a VR experience can be 3D object and interacted with by the user as if it were an object the use can hold, touch, move, etc. In various embodiments, regardless as to whether the user is viewing the auxiliary data using an AR device or a VR device, the auxiliary data can be spatially aligned with respective objects, people, equipment/supplies, etc., that is associated with. For example, auxiliary data concerning how a supply cabinet in a room is under stocked with certain supplies can be overlaid on a direct view of the supply cabinet (e.g., the supply cabinet viewed through a transparent display, such as AR glasses or goggles), or an indirect view of the supply cabinet (e.g., video/image data or 3D model data of the supply cabinet presented on a display).  Both Hughes and Divine are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include constructing three-dimensional objects and models of the environment based on the received activity data presenting the constructed three-dimensional objects and models on an overlay representative of the environment as taught by Divine to better facilitate adherence to defined practice standards and minimizing errors associated with deviations from the defined practice standards (see para. 4).

As per Claim 2 Hughes teaches the method of claim 1, further comprising constructing the model of user activity based on the current state and the plurality of ordered states. (see Hughes para. 41 that teaches the motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.)
Hughes does not teach the function is a POS function and the activity is a POS transaction However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include the function is a POS function and the activity is a POS transaction as taught by Charpentier to include the function is a POS function and the activity is a POS transaction as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 3 Hughes teaches the method of claim 2, wherein constructing the model of user activity comprises associating, for each state associated with the function, a model user movement.  ((Hughes para. 52 teaches the motion monitoring system 120 trains 280 a machine-learned MOI model for identifying the motion of interest represented in the one or more sensor signals. The MOI model may be a classifier model, such as a random forest, a support vector machine, or a neural network, and can be trained based on the extracted features from the identified MOI. The MOI model can be used to identify instances of a motion of interest of a particular type. For example, a push-up MOI model can be used to identify motions of interest within the one or more sensor signals that represent push-ups. Additionally, the MOI model can be used to describe the features of a motion of interest. In some embodiments, the motion monitoring system 120 trains an existing machine-learned MOI model based on the extracted features to improve the accuracy of the existing MOI model. In some embodiments, this step is optional.  Para. 41 teaches the motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.)
Hughes does not teach the function is POS function and the activity is a POS transaction However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include the function is a POS function and the activity is a POS transaction as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 4 Hughes teaches the method of claim 3, wherein the activity data indicates movement of the user during the function, and wherein analyzing the activity data comprises determining, for each state associated with the function, whether the movement of the user during the state meets criterion associated with the model user movement associated with the state, and  executing an action based on whether the movement of the user meets the criterion associated with the model user movement,.  (para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
Hughes does not teach the function is a POS function and the activity is a POS transaction However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include the function is a POS function and the activity is a POS transaction as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 5 Hughes teaches the method of claim 4, wherein executing the action comprises sending notification that the movement of the user meets or does not meet the criterion  (Hughes para. 76 teaches in other examples, a range of motion can also be determined for bicep curls, shoulder lateral raises, or rubber band rotation exercises. If the user's range of motion reaches a limit, the motion monitoring system 120 can determine that an injury is more likely and can notify the user of the potential for injury to ensure the user is less likely to be injured.).

As per Claim 6 Hughes teaches the method of claim 1, wherein receiving the activity data comprises receiving activity data acquired from one of a wrist wearable device, a chest wearable device, a head wearable device, an arm wearable device, a finger wearable device, or a device woven into or attached to clothing.(see Hughes para. 30 that teaches The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)

As per Claim 7 Hughes teaches the method of claim 4, wherein executing the action comprises transmitting data associated with the analysis to one user or other users (Hughes para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)

As per Claim 8 Hughes teaches the method of claim 4, wherein executing the action comprises displaying data associated with the analysis to one of the user or another user.  (Hughes para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)

As per Claim 9 Hughes teaches the method of claim 8, wherein the data indicates conformance of one or more movements of the user to the stored model of user activity during the function.  (Hughes para. 12 teaches the motion monitoring system can monitor additional motion data that can describe motions of interest performed by the user recommended by the improvement strategy. The motion monitoring system can identify instances of motions of interest in the additional motion data and can update the user motion model based on the identified instances of the motion of interest. The motion monitoring system can compare the updated user motion model to a reference model and, based on whether the user has met success criteria, can update the reference model or can adjust the improvement strategy. The motion monitoring system's altering of a user's performance of a motion of interest can be applied to physical therapy, gunfire detection, workplace motion improvement, sports, and driving, for example.).
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 10 Hughes teaches a method comprising: 
at a wearable tracking device configured to be attached to a user:
detecting motion of the user related to a function performed by the user, (see Hughes para. 30 that teaches The movement measurement device 100 collects motion data describing a user's movement and transmits the motion data to the motion monitoring system 120. The movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset.)
storing a representation of the detected motion as activity data, and transmitting the activity data to an activity tracking module including at least one processor; (see Hughes para. 32 for example, the motion monitoring system 120 may compare features of exercise motions of interest to stored reference models of the exercise to determine whether the user is performing the exercises correctly and whether the user is improving in physical therapy at an appropriate rate. Methods that can be used by the motion monitoring system 120 are described below. The motion monitoring system 120 may store motion data from the motion measurement device 100. The stored motion data may include motion data collected from the user of the motion measurement device 100, other users of the motion monitoring system 120, and motion data from third party systems. In some embodiments, the motion monitoring system 120 stores historical motion data.)
at the activity tracking module: 
receiving, by the at least one processor, the transmitted activity data; (Hughes para. 72 teaches FIG. 12 is a flowchart illustrating a methodology that can be used in accordance with some embodiments. In embodiments, a user of a movement measurement device 100, such as a fitness tracking device, wears the device or otherwise uses 1202 the device so that motion data of the user, e.g., a patient, is automatically tracked. This information is sent to the motion monitoring system, which can be one or more servers. In one embodiment the motion monitoring system 120 is remote and data is sent over a wide area network 110, e.g., the Internet. Data transmission can be based on any transmission technique, such as wired, wireless including Bluetooth, WiFi, near field communication techniques, etc. A user may be instructed to perform 1204 prescribed movements and the data from the prescribed movements is analyzed 1206. The analysis can be done on the movement measurement device 100, using a processor within close proximity to the user and/or using a processor at a remote location. In one example, a computer based algorithm analyzes the prescribed movement data and provides information about the analyzed data to a second person, for example, a physician or physical therapist, who further analyzes the information and can prescribe a recovery strategy 2108 that includes a variety of movements.)
constructing, by the at least one processor, a model of user activity in a three-dimensional space based on the transmitted activity data; (see para. 91 that teaches The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest.  Further, para. 34 teaches the motion monitoring system 120 receives 200 motion data from a movement measurement device 100 that includes one or more sensor signals from one or more sensors in the motion measurement device 100. The sensor signals describe motions of interest performed by the user, such as exercise repetitions in an exercise regimen. FIG. 3 illustrates example sensor signals from the motion measurement device 100, in accordance with some embodiments. FIG. 3 shows sensor signals from a three dimensional accelerometer, including an x-axis acceleration signal 300A, a y-axis acceleration signal 300B, and a z-axis acceleration signal 300C, in accordance with some embodiments.)
storing, in memory, the constructed model of user activity(see Hughes para. 32 for example, the motion monitoring system 120 may compare features of exercise motions of interest to stored reference models of the exercise to determine whether the user is performing the exercises correctly and whether the user is improving in physical therapy at an appropriate rate. Methods that can be used by the motion monitoring system 120 are described below. The motion monitoring system 120 may store motion data from the motion measurement device 100. The stored motion data may include motion data collected from the user of the motion measurement device 100, other users of the motion monitoring system 120, and motion data from third party systems. In some embodiments, the motion monitoring system 120 stores historical motion data.) 
using, by the at least one processor, the stored model and three-dimensional objects and models for comparison to a plurality of stored models of other users’ activity associated with different functions performed by other users in the same or similar environment for generating performance analysis of the other user;  (Hughes para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
wherein the stored model indicates a proper movement for executing a state among a plurality of ordered states for executing the function; (para. 61 teaches by comparing the user motion model to the reference model, the motion monitoring system 120 can determine differences between how the user performs a motion of interest to how the motion of interest would be performed ideally. In some embodiments, the motion monitoring system 120 determines the differences by comparing features of the motion of interest performed by the user to features of the ideally performed motion of interest described by the reference model. For example, the motion monitoring system 120 can determine the differences in form, frequency, amplitude, consistency, speed, acceleration, or velocity of motions of interest.)
and presenting the generated performance analysis (para. 91 teaches The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
Hughes does not explicitly disclose constructing three-dimensional objects and models of the POS environment based on the received activity data:  However, Divine para. 35 teaches depending on the type of overlay data and/or the aspect of the procedure the overlay data associated with, the overlay data can be displayed in a manner such that it appears spatially situated (e.g., in two-dimensional (2D) or three-dimensional (3D) space) relative to an object or part of an object associated with the aspect of the procedure. For example, with reference again to the IV cannulation procedure example, if the system detects incorrect placement of the IV needle relative to the patient's IV site, the system can generate overlay data that indicates the incorrect placement of the IV needle and identifies how to correct the placement of the IV needle relative to the patient's IV site. The AR device can further render the overlay data such that it appears spatially situated relative to a live view of the patient's IV site. By providing such visual auxiliary information regarding healthcare procedure performance in real-time using AR, the disclosed techniques greatly reduce human error by giving the healthcare professional real-time and relevant instructions that guide the healthcare professional with making necessary adjustments during the procedure.  Para. 149 teaches using a VR device (e.g., user device 102), a user can be presented with a 3D space model/visualization of the area that appears to the user as if the user is actually standing in the 3D space model. The auxiliary data regarding the area can be projected onto or otherwise integrated within the 3D space model view of the area. The mechanism via which the overlay data is included in a VR visualization of an area of a healthcare facility can be similar to that used for integrating overlay data on a real view of an area. However, in some implementations, the overlay data provided in a VR experience can be 3D object and interacted with by the user as if it were an object the use can hold, touch, move, etc. In various embodiments, regardless as to whether the user is viewing the auxiliary data using an AR device or a VR device, the auxiliary data can be spatially aligned with respective objects, people, equipment/supplies, etc., that is associated with. For example, auxiliary data concerning how a supply cabinet in a room is under stocked with certain supplies can be overlaid on a direct view of the supply cabinet (e.g., the supply cabinet viewed through a transparent display, such as AR glasses or goggles), or an indirect view of the supply cabinet (e.g., video/image data or 3D model data of the supply cabinet presented on a display).
storing, in memory, the constructed three-dimensional objects and models of the environment.  However, Divine para. 79 teaches sing image data captured from the environment, the procedure characterization component 114 can identify the objects in the environment, as well as the state or status of the objects, including medical instruments, supplies and devices (e.g., on/off, used/unused, working properly/improperly, etc.,), and the relative positions of the objects. The procedure characterization component 114 can also access information (e.g., stored in memory 130, at an external information sources 138, or another device), that provides information regarding the state or status of the objects.  Further para. 83 teaches n some embodiments, correction component 122 can further determine or generate information regarding the specific aspect of the step or action that is incorrect. The correction component 122 can also determine or generate information regarding how to correct the error. For example, the correction component 122 can retrieve the reference information associated with the particular step or action in a reference data structure that defines how the step or action, or the specific aspect of the step or action, should be performed. The data structure for the procedure may have text, video, images, and audio stored with respect to each step or action in a procedure. These all may be used in assisting the healthcare professional through an AR interface.  Para. 110 teaches for example, each time the AR assistance module is used to monitor and evaluate a procedure performed by a healthcare employee, the recording component 602 can record or store (e.g., in memory 130, in one or more external information sources 138, or another device) information regarding the received input used to evaluate the procedure. This information can include for example, visual (e.g., image and/or video) data received, audio data received, motion data received, biometric data received, machine generated data, and the like.  Para. 134 teaches The environment characterization component 1004 can further determine the spatial locations of the objects based on the depth or distance information. In some implementations, the environment recognition component 1002 can further access indexed information (e.g., stored in memory 130, one or more external information sources 138, or at another device) that associates the one or more objects and/or patterns in the image data (e.g., regarding relative positions of the objects and the types of objects) with defined physical locations or positions (e.g., camera positions/perspectives) in the healthcare facility. The environment recognition component 1002 can then determine the location and/or current position/perspective of the area of the environment being viewed based on comparison of the detected objects and/or patterns in the detected objects with the indexed information. Both Hughes and Divine are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Hughes to include constructing three-dimensional objects and models of the environment based on the received activity data presenting the constructed three-dimensional objects and models on an overlay representative of the environment as taught by Divine to better facilitate adherence to defined practice standards and minimizing errors associated with deviations from the defined practice standards (see para. 4).
Hughes does not teach the function is a POS function and the activity is a POS transaction However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include the function is a POS function and the activity is a POS transaction as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 11 Hughes does not teach the method of claim 10, further comprising: constructing, by the at least one processor, a three-dimensional video based on the model; and display, at a remote computing device, the three-dimensional video.  However, Rowe Fig. 2 and para. 36-37 teach FIG. 2 illustrates one embodiment of system 100 in use. In this embodiment, a user or subject 200 watches images 215 of an object on display 105 that, along with data, have been combined by computer 103 into a composite overlay displayed by display 105.   Subject 200 sees a composite image, which combines a representation 220 of himself in real time overlaying a displayed object motion 215 that he attempts to emulate or imitate. The composite overlay shown on display 105 reveals the motion similarities and differences so they are readily visible.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  As such Rowe is reasonably pertinent to the problem faced by the inventor.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teaching of Hughes to include constructing, by the at least one processor, a three-dimensional video based on the model; and display, at a remote computing device, the three-dimensional video as taught by Rowe to improve on the process of learning or improving of specific skills and motions. Further, it is desirable to provide real time comparisons. Such comparisons can be visual, data centric or both to improve the learning process (see Rowe para. 8).

As per Claim 12 Hughes teaches the method of claim 10, wherein the activity data comprises one or more body motions acquired by the wearable device. (see Hughes para. 30 that teaches the movement measurement device 100 can be a wearable device, such as a smart watch, a fitness bracelet/anklet, or a headset. In some embodiments, the movement measurement device 100 communicates with a personal computing device (e.g., a smart phone, a tablet, a personal computer) to transmit the motion data to the motion monitoring system 120.)

As per Claim 13 Hughes teaches the method of claim 11, wherein one of the body motions comprises one of a downward hand motion, an upward hand motion, a lateral hand motion, a horizontal hand motion, a vertical hand motion, circular hand motion, diagonal hand motion, and a swiping hand motion, anybody motion or movement including stepping side to side, back and front, bending up and down or twisting. (Hughes para. 30 teaches in some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.)

As per Claim 14 Hughes teaches the method of claim 11, wherein the model comprises a motion map.  (Hughes para. 91 teaches the motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back.) 

As per Claim 15 Hughes teaches the method of claim 14, wherein the motion map indicates a plurality of movements, a sequence of two or more of the movements, and a timing of two or more of the movements captured from the wearable device during the function.  (Hughes Para. 41 teaches The motion monitoring system 120 determines 240 a center of the motion of interest in a reference signal. FIG. 5 illustrates a reference signal 500 used to determine the motion of interest center, in accordance with some embodiments. The motion of interest can be considered to be one of a series of repetitive motions that transfer between two states A and B, such that a typical sequence is A, B, A, B, . . . . Thus, a single instance of a motion of interest in this case may be either A to B to A or B to A to B. The starting states of these two cases are A and B, respectively, and the motion of interest centers of these two cases are B and A, respectively. In some embodiments, the repetitive motions that transfer between the two states A and B periodically and an instance of a motion of interest can be a portion of a single cycle of the periodic transitions between the two states. For example, if the motion of interest is a push-up, the two states are the straight arm high body position and the bent arm low body position, and the transitions between the two states can occur regularly within the motion data as the user performs a set of push-ups. In some embodiments, the transitions between the two states that correspond to an instance of a motion of interest can occur irregularly within the motion data, and an instance of the motion of interest is a transition from one state to the other state and back again to the first state. For example, if the motion of interest is the user lifting a box, the two states can be when the user is standing and when the user is squatting, and an instance of the motion of interest can be when the user goes from standing to squatting and back to standing.  Further. Para. 49 The motion monitoring system 120 extracts 270 features describing the motions of interest from the one or more sensor signals. Example features of a motion of interest include the speed, angle, consistency, fatigue, high frequency resonance from muscle twitching, range of motion, force, work performed, device orientation, body part orientation, and form. To extract the features from the one or more sensor signals, the motion monitoring system 120 can perform an angle analysis, a time analysis, or a form analysis of the sensor signals. The angle analysis can determine the angle between the direction of an axis of a sensor in the movement measurement device 100 and the direction of gravity. The angle analysis can also determine the change in that angle. The time analysis can analyze the timing of features of an instance of a motion of interest (e.g., the start and end timestamp of the motion of interest) and can identify a pace or frequency of the motions of interest, for example. A form analysis analyzes the features of two instances of a motion of interest and can determine the similarity or differences between those two instances. In some embodiments, the motion monitoring system 120 only extracts features from time-labeled portions of the sensor signals that have been identified as representing motions of interest. For example, the motion monitoring system 120 may use a sliding window to extract features from the sensor signals, and may ignore portions of the sensor signals that are time labeled and have not been identified as representing a motion of interest. In this way the content within the motion data is further refined when compared to conventional techniques in order to discriminate motion data of the true motion of interest from the noise. The performance in terms of classification accuracy is improved since the features can be extracted from portions of the motion data that is more accurate.) 
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 16 Hughes teaches the method of claim 10, further comprising determining, by the processor, whether the activity data is associated with a function.   (Hughes Para. 91 teaches the motion monitoring system 120 can monitor motion data from a worker to ensure that the worker is performing workplace tasks effectively and safely. The motion monitoring system 120 can receive motion data from movement measurement devices 100 on one or more workers at a business. The motion monitoring system 120 can identify motions of interest that relate to the worker's performance of their job, such as lifting a box, using a tool, or walking/running. The motion monitoring system 120 can also identify important motions of interest that are not directly related to the worker's tasks, such as if the worker falls or if the worker is asleep/unconscious. The motion monitoring system 120 can generate a user motion model for the worker's performance of the workplace motions of interest and can compare the user motion model to a reference model for ideal performance of the workplace motions of interest. The reference model may be generated based on motion data from one or more users performing the workplace motion of interest correctly. The motion monitoring system 120 can determine if the user is performing the motion of interest ineffectively or in a way that could lead to an injury. For example, the motion monitoring system can determine if a worker is lifting boxes in a way that could injure their back. The motion monitoring system 120 can generate an improvement strategy for how the worker can improve their performance of the motion of interest and can monitor the worker's improvement over time, adjusting the improvement strategy if necessary. In some embodiments, the motion monitoring system 120 notifies other users, such as the worker's supervisor or a trainer, that the user is performing a motion of interest incorrectly, allowing the other user can intervene to train the worker directly or whether to allow the worker to continue performing the motion of interest.)
Hughes does not teach the function is a POS function However, Charpentier para. 63  teaches e automated assistance manager captures images of an operator while at and operating a POS terminal. In an embodiment, the operator is a customer and the POS terminal is a SST. In an embodiment, the operator is a cashier and the POS terminal is a cashier-assisted terminal.  Para. 64 teaches according to an embodiment, at 211, the automated assistance manager captures the images as hand movements of the operator within a field of view of an integrated scanner that is integrated into the POS terminal.  Both Hughes and Charpentier are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Hughes to include  the function is a POS function as taught by Charpentier to include the function is a POS function as taught by Charpentier to provide customized assistance for operators of POS terminals during a transaction which eliminated the need for supervisors to intervene which improves efficiency (as suggested by Charpentier para. 5, 6).

As per Claim 17 Hughes teaches the method of claim 10, further comprising determining whether the movement of the user during the state or step meets criterion associated with the model user movement associated with the state or step.  (para. 67 teaches if the user's improvement does not meet the success criteria, the motion monitoring system 120 may adjust 855 the improvement strategy based on the comparison of the user motion model and the reference model. For example, if the user's performance of the motion of interest is significantly deficient compared to the reference model and the rate at which the user is improving is low, the motion monitoring system 120 may adjust the improvement strategy to recommend a different way to perform the motion of interest or a different motion of interest to perform. In some embodiments, the motion monitoring system 120 only adjusts the improvement strategy if the user's improvement is significantly below the success criteria.)  

As per Claim 18 Ward does not teach the method of claim 10, further comprising: constructing, by the at least one processor, a three-dimensional video based on the model; and generating a digital representation of the user based on the three-dimensional video.  However, Divine para. 102 teaches In the embodiment shown, the clinician 402 is currently operating on the patient 404. Based on feedback received by the AR assistance module 110 and information regarding the defined steps of the medical procedure, the AR assistance module 110 has determined that the clinician is inserting the catheter instrument without having properly prepared the incision site. In one or more embodiments, the feedback can include image data captured of the procedural environment via a camera on the AR device 406 (not shown) with a field of view that corresponds or substantially corresponds to that of the clinician (e.g., with camera 104). In another implementation, the image data can be captured via another camera in the operating room. In another implementation, the feedback can be based on motion data captured via one or more motion sensors worn by the clinician 402 and/or attached to the catheter instrument. As a result of the detected error, the AR assistance module 110 has generated overlay data including feedback regarding the failure to prepare the incision site before performing the insertion step. The overlay data is further rendered on the display (not shown) of the AR device 406 so that it is seen by the clinician 402 overlaid onto the current view of the procedural environment viewed through the display. For example, in accordance with visualization 400, this current view includes at least the operating area of the patient 404. The overlay data includes a semi-transparent pop-up display window 408 with text and a warning symbol instructing the clinician to stop and prepare the incision site before insertion. Both Hughes and Divine are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Hughes to include constructing, by the at least one processor, a three-dimensional video based on the model; and generating a digital representation of the user based on the three-dimensional video as taught by Divine to better facilitate adherence to defined practice standards and minimizing errors associated with deviations from the defined practice standards (see para. 4).

As per Claim 19 Ward does not teach the method of claim 18, wherein the digital representation of the user comprises body movement information.  However, Divine para. 102 teaches In the embodiment shown, the clinician 402 is currently operating on the patient 404. Based on feedback received by the AR assistance module 110 and information regarding the defined steps of the medical procedure, the AR assistance module 110 has determined that the clinician is inserting the catheter instrument without having properly prepared the incision site. In one or more embodiments, the feedback can include image data captured of the procedural environment via a camera on the AR device 406 (not shown) with a field of view that corresponds or substantially corresponds to that of the clinician (e.g., with camera 104). In another implementation, the image data can be captured via another camera in the operating room. In another implementation, the feedback can be based on motion data captured via one or more motion sensors worn by the clinician 402 and/or attached to the catheter instrument. As a result of the detected error, the AR assistance module 110 has generated overlay data including feedback regarding the failure to prepare the incision site before performing the insertion step. The overlay data is further rendered on the display (not shown) of the AR device 406 so that it is seen by the clinician 402 overlaid onto the current view of the procedural environment viewed through the display. For example, in accordance with visualization 400, this current view includes at least the operating area of the patient 404. The overlay data includes a semi-transparent pop-up display window 408 with text and a warning symbol instructing the clinician to stop and prepare the incision site before insertion.  Both Hughes and Divine are directed to monitoring user motion to assist with proper task performance.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant invention to modify the teachings of Hughes to include wherein the digital representation of the user comprises body movement information as taught by Divine to better facilitate adherence to defined practice standards and minimizing errors associated with deviations from the defined practice standards (see para. 4).

Claim 20 recites similar limitation to those recited in claims 10 and is rejected for similar reasons.  Further, Hughes teaches a system comprising: a wearable tracking device; an activity tracking module comprising at least one processor and memory, wherein the memory is configured, with the processor, to perform the recited steps.(see para. 8, 99)

Conclusion
This is a RCE of applicant's earlier Application No.16/031,042.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683